DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 24 & 25, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 35 recites “one or more setting chambers of one of the pumps, if its delivery volume can be adjusted”, which renders the claim indefinite because a condition exists where the limitation is impossible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19-25, 31, & 35 is/are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Sluka et al (7047931).
	Sluka et al disclose a fluid supply system (e.g. Fig. 2) for supplying multiple fluid consumers of a motor vehicle with fluid, the fluid supply system comprising: (a) a first pump (1’) for supplying a first fluid consumer (17), arranged in a first supply circulation (23) of the motor vehicle, with fluid; (b) a second pump (1) for supplying a second fluid consumer (8), arranged in a second supply circulation (7) of the motor vehicle, with fluid; and (c) a directional control valve (16) which can be adjusted between a first valve position (open) and at least one other, second valve position (closed), (d) wherein the directional control valve allows the fluid to be delivered from the second pump into the first supply circulation in the first valve position and separates the first supply circulation from the second pump, or allows the fluid to be delivered from the second pump into the first supply circulation only to a restricted extent as compared to the first valve position, in the second valve position.  Wherein: the directional control valve allows the fluid to be delivered in the second supply circulation from the second pump to the second fluid consumer in the second valve position; the directional control valve allows the fluid to be delivered from the second pump into the first supply circulation and in the direction of the second fluid consumer in the first valve position, such that the second fluid consumer is only supplied at a pressure which is lower than in the second valve position, or separates the second pump from the second fluid consumer; the directional control valve is arranged downstream of the second pump and upstream of the second fluid consumer in the second supply circulation; and a connecting line (15) branches off from the second supply circulation at a junction downstream of the second pump and upstream of the second fluid consumer, in order to connect the first supply circulation to the second supply circulation, and wherein the directional control valve is arranged downstream of the junction in the connecting line.  The fluid supply system comprising a setting valve (9) for setting a second pressure, which prevails in the second supply circulation, to a predetermined or predeterminable pressure level; wherein: the setting valve can be adjusted between a first valve position (closed) and at least one other, second valve position (open) and allows the fluid to be delivered from the second pump into the first supply circulation in its first valve position and separates the first supply circulation from the second pump, or allows the fluid to be delivered from the second pump into the first supply circulation only to a restricted extent as compared to the first valve position, in its second valve position; the setting valve for setting the second pressure can be charged with a fluid setting pressure (e.g. system pressure at 8), for example the second pressure; and the setting valve can be adjusted between a first valve position (closed) and at least one other, second valve position (open) and allows the fluid to be delivered from the second pump to the second fluid consumer in its second valve position and allows the fluid to be delivered from the second pump into the first supply circulation, in order to set and for example limit the second pressure, in its first valve position.  The first pump and/or the second pump is/are driven in a fixed rotational speed relationship by a motor (4) of the motor vehicle.  The first fluid consumer is an internal combustion drive engine of the motor vehicle, the first pump is a lubricating oil pump, and the first supply circulation is a lubricating oil circulation for supplying the internal combustion drive engine with lubricating oil; the second fluid consumer comprises a setting device for adjusting an engine component of the internal combustion drive engine; and the setting device comprises one or more connecting rod adjusters for adjusting the length of a respective crankshaft connecting rod and/or one or more camshaft setters for adjusting the phase position of a respective camshaft of the internal combustion drive engine and/or one or more setting chambers of one of the pumps, if its delivery volume can be adjusted, (e.g. Column 3, Lines 30-49).

Claims 16-17, 19-24, 26-29, & 31-34 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Mueter (US 2020/0182268 A1).
	Mueter discloses a fluid supply system (e.g. Fig. 4) for supplying multiple fluid consumers of a motor vehicle with fluid, the fluid supply system comprising: (a) a first pump (2) for supplying a first fluid consumer (PA), arranged in a first supply circulation (8) of the motor vehicle, with fluid; (b) a second pump (4) for supplying a second fluid consumer (PL), arranged in a second supply circulation (22) of the motor vehicle, with fluid; and (c) a directional control valve (DW2) which can be adjusted between a first valve position (e.g. left-side envelope) and at least one other, second valve position (e.g. right-side envelope), (d) wherein the directional control valve allows the fluid to be delivered from the second pump into the first supply circulation in the first valve position and separates the first supply circulation from the second pump, or allows the fluid to be delivered from the second pump into the first supply circulation only to a restricted extent as compared to the first valve position, in the second valve position.  The directional control valve allows the fluid to be delivered in the second supply circulation from the second pump to the second fluid consumer in the second valve position.  Wherein: the directional control valve allows the fluid to be delivered from the second pump into the first supply circulation and in the direction of the second fluid consumer in the first valve position, such that the second fluid consumer is only supplied at a pressure which is lower than in the second valve position, or separates the second pump from the second fluid consumer; the directional control valve is arranged downstream of the second pump and upstream of the second fluid consumer in the second supply circulation; a connecting line (i.e. line section containing RV4) branches off from the second supply circulation at a junction downstream of the second pump and upstream of the second fluid consumer, in order to connect the first supply circulation to the second supply circulation, and wherein the directional control valve is arranged downstream of the junction in the connecting line; a setting valve (DW1) for setting a second pressure, which prevails in the second supply circulation, to a predetermined or predeterminable pressure level; the setting valve can be adjusted between a first valve position (e.g. right-side envelope) and at least one other, second valve position (e.g. left-side envelope) and allows the fluid to be delivered from the second pump into the first supply circulation in its first valve position and separates the first supply circulation from the second pump, or allows the fluid to be delivered from the second pump into the first supply circulation only to a restricted extent as compared to the first valve position, in its second valve position; and the setting valve for setting the second pressure can be charged with a fluid setting pressure (14).  The fluid supply system comprising a setting valve (DW1) for setting a second pressure, which prevails in the second supply circulation, to a predetermined or predeterminable pressure level, wherein the directional control valve and/or the setting valve is/are arranged in the second supply circulation (i.e. the flow path connecting P2 to PL); wherein: one of the supply circulations requires a greater volume flow than the other of the supply circulations, and one of the pumps (e.g. 2) which is arranged in the supply circulation which requires the greater volume flow exhibits a greater specific delivery volume than the other of the pumps; the delivery volume of one of the pumps (2) can be adjusted, and the other of the pumps is a fixed displacement pump (4); and the second pump is the fixed displacement pump.  The first pump and/or the second pump is/are driven in a fixed rotational speed relationship by a motor of the motor vehicle.  The fluid supply system comprising a blocking device (RV3) which is arranged in a connecting line downstream of the directional control valve and upstream of the first supply circulation, wherein the blocking device prevents fluid from flowing back in the direction of the second supply circulation and/or allows fluid to be delivered via the directional control valve in the direction of the first supply circulation only when a pressure is exceeded which is fixedly predetermined or can be set by means of the blocking device; the second fluid consumer is preloaded to a particular pressure by means of the blocking device; and the particular pressure is the pressure which is fixedly predetermined or can be set by means of the blocking device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Sluka et al (7047931), or Mueter (US 2020/0182268 A1).
	Sluka et al and Mueter teach the directional control valve, and pumps, as described above, but do not teach that the directional control valve comprises an electromagnetic device for the purpose of adjusting, or that one of the pumps is a vane pump and the other of the pumps is a toothed wheel pump.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the hydraulic actuation system of the valves with an analogous electric actuation system for the valves such that the directional control valve comprises an electromagnetic device for the purpose of adjusting.  
	Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pumps such that one of the pumps is a vane pump and the other of the pumps is a toothed wheel pump as an engineering expedient for the purpose of tuning the performance of the system and meeting space requirements for the pump components within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9108670 teaches a directional control valve with an electromagnetic device for the purpose of adjusting (e.g. Fig. 4), and U.S. Patent 9903468 teaches a fluid supply system including first and second pumps (OP1, OP2) wherein one is a vane pump (OP1), but is silent about the type of the other pump (OP2). Further references listed on form PTO-892, but not relied upon, are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 2, 2022